Clarke, Chief Justice.
Darryl A. Woodson appeals an order granting extradition and denying his petition for a writ of habeas corpus. We find no error and affirm.
Woodson is charged with committing first degree murder in Michigan. The governor of Michigan issued a Requisition for Rendition and supporting documents to Governor Zell Miller. Governor Miller issued a warrant for Woodson’s arrest. Following a hearing at which Woodson was represented by appointed counsel, the trial court ordered him to be extradited. Woodson then filed a petition for habeas corpus. He requested appointed counsel for his habeas proceeding. The habeas court denied his motion to appoint counsel and denied his petition for a writ of habeas corpus.
Woodson alleges that the habeas court erred in failing to appoint counsel. He also argues that the extradition papers sent from Michigan are defective. He says that the warrant is not accompanied by an affidavit as required by Georgia statute. He also asserts that the affidavit that was filed does not make out a case of first degree murder.
We conclude that the trial court did not err in any respect. Appellant is not entitled to appointed counsel for his habeas corpus proceeding. Blood v. Lee, 256 Ga. 678 (353 SE2d 2) (1987). Further, we find no defect in the extradition documents or in the accompanying affidavit. Finally, Woodson’s other argument regarding the sufficiency of the evidence to find probable cause to arrest must be decided in the demanding state. Fagan v. Massey, 253 Ga. 483 (322 SE2d 59) (1984).
The denial of habeas relief here was proper.

Judgment affirmed.


All the Justices concur.